Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/04/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s response filed on 08/04/2022 overcomes the previously raised Drawing Objections and Claim Objections. Additionally, applicant’s incorporation of previously indicated allowable subject matter of claim 2 into independent claim 1 overcomes the prior art of record. Thus, the application is in condition for allowance.

Allowable Subject Matter
Claims 1 and 3-18 (17 claim total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are: Leigh-Monstevens (US 5,716,081), deCler (US 7,469,472; US 5,911,403), Tiberghien (US 7,044,161), Braun (US 6,161,578), Handley (US 11,092,985), Fischer (US 2021 /0381606) Packham (US 7,806,139), Norris (US 4,193,580) and Markham (US 1,210,090). Leigh-Monstevens, deCler, Tiberghein and Braun teaches of various examples of valved coupling with both the male and female coupling comprising a spring biased valve member and some form of latch feature to maintain the connection similar to applicant's general invention. Handley and Fischer teaches of the idea of using multiple springs to bias the valve similar to a feature of the claimed invention. Packham, Norris and Markham teaches of valves/couplings/pipes having oblong cross-sectional profiles similar to a key feature of the claimed invention. Leigh-Monstevens (which has similar features to deCler, Tiberghein and Braun) was listed in the rejection filed in the PCT report filed on 01/06/2022 as comprising all the limitations of the claimed invention and that the features of the oblong shaped would have been obvious since it only requires routine skill in the art to change the shape of the valve member which uses similar logic to MPEP 2144.04 IV B (Changes in Shape). However, it is noted that Para. [0017] of the application places criticality to the oblong shape by stating that "the oblong transverse cross-sections enable a low-profile coupling that provides favorable fluid flow characteristics in terms of low levels of flow resistance and pressure drop". As such, a 103 rejection based on "Changes in Shape" would be improper in view of the specification. Packham and Markham teaches of a coupling with at least a portion of the coupling 65b/6 and 9 being oblong similar to applicant's invention. However, it is noted that only the body/flow-path is oblong and either the prior art does not show a valve having the oblong shape or the valve is of a different type. Similarly, Norris teaches of a valve assembly wherein at least a portion of the flow-path and the valve member have an oblong cross-section. Norris teaches that having an oblong/elliptical flow-path, fluid flow characteristics are improved while maintaining a somewhat similar profile to the standard circular cross-sectional profile of a pipe. Notice that while having similar logic, it is unclear how the teachings of Norris may be applied to the valves of Leigh­Monstevens or deCler since the valves of the prior art are of different design with Norris showing a rotary ball valve having an oblong flow passage within the valve to allow fluid to flow when the valve is rotated vs. the reciprocating valves of Leigh-Monstevens or deCler where fluid flows around the valve when the valve is lifted off the valve seat (i.e. these valve members do not require an internal oblong flow passage and the addition of one would be detrimental to the original designs). As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the claimed invention having at least all the limitations of claims 1 and 3-18 and as shown in at least Fig. 1 and Fig. 21 of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753